Exhibit 10.1

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) is entered into as
of ______________, 2017 (the “Grant Date”) between TimefireVR Inc. (the
“Company”) and __________________ (the “Optionee”).

 

WHEREAS, by action taken by the Board of Directors (the “Board”) it has adopted
the 2016 Equity Incentive Plan, as amended (the “Plan”); and

 

WHEREAS, pursuant to the Plan, it has been determined that in order to enhance
the ability of the Company to attract and retain qualified employees,
consultants and directors, the Company has granted the Optionee the right to
purchase the common stock of the Company pursuant to stock options.

 

NOW THEREFORE, in consideration of the mutual covenants and promises hereafter
set forth and for other good and valuable consideration, receipt of which is
acknowledged, the parties hereto agree as follows:

 

1.       Grant of Non-Qualified Options. On the Grant Date, the Company
irrevocably granted to the Optionee, as a matter of separate agreement and not
in lieu of salary or other compensation for services, the right and option to
purchase all or any part of _____________ shares of authorized but unissued or
treasury common stock of the Company (the “Options”) on the terms and conditions
herein set forth. The Optionee acknowledges receipt of a copy of the Plan, as
amended.

 

2.       Price. The exercise price of the Options is $_______ per share.

 

3.       Vesting - When Exercisable.

 

(a)       The Options shall vest as follows: ____________ options shall be fully
vested on the date of grant. The remainder of the options shall vest in two
approximately equal annual increments with the first vesting date being one year
from the Grant Date, subject to the Optionee’s continued employment on each
applicable vesting date. Any fractional vesting shall be rounded first up, then
down, to the extent necessary. Notwithstanding any other provision in this
Agreement, the Options shall vest immediately on the occurrence of a Change of
Control as defined under the Plan. In the event of a Change of Control, the
Options shall be assumed or substituted by the successor corporation or a parent
or subsidiary of the successor corporation.  If the successor corporation
refuses to assume or substitute for the Options, all Options immediately prior
to the closing of the Change of Control event will automatically be exercised by
a net exercise of the Options, under which the Company will not require a
payment of the exercise price of the Options in cash but will reduce the number
of shares of stock issued upon exercise by a whole number of shares based upon
the price paid per share by the successor corporation. For example, if the
successor corporation pays $____ per share and your exercise price is $____, if
you hold ______ options, the Company will issue you ____ shares immediately
prior to the Change of Control event. If the successor corporation pays a price
per share which is below the exercise price under Section 2, then the Options
will terminate immediately upon the Change of Control event if they are not
assumed.

 

(b)       Subject to Sections 6.8 - 6.11 of the Plan, any of the vested Options
may be exercised prior to and until 6:00 p.m. New York time five years from the
Grant Date (the “Expiration Date”). None of the Options may be exercised prior
to vesting.

 

(c)       Notwithstanding any other provision of this Agreement, upon resolution
of the Board or the Committee (as defined in the Plan), the Options, whether
vested or unvested, shall be immediately forfeited if any of the events
specified in Sections 14.1 and 14.2 of the Plan, as applicable, occur.

 

4.       Termination of Relationship. The Options granted hereunder shall be
subject to the termination provisions under Sections 6.8 - 6.11 of the Plan.

 

5.       Forfeiture and Clawback. The Options granted hereunder shall be subject
to the forfeiture and clawback provisions under Sections 14.1 and 14.2 of the
Plan.

 

6.       Method of Exercise. The Options shall be exercisable by a written
notice in the form attached to this Agreement, which shall:

 

(a)       be signed by the person or persons entitled to exercise the Options
and, if the Options are being exercised by any person or persons other than the
Optionee, be accompanied by proof, satisfactory to counsel for the Company, of
the right of such person or persons to exercise the Options;

 

(b)       be accompanied by full payment of the exercise price by tender to the
Company of an amount equal to the exercise price multiplied by the number of
underlying shares being purchased either in cash, by wire transfer, or by
certified check or bank cashier’s check, payable to the order of the Company, or
by a cashless exercise in accordance with Section 6(d), below;

 

(c)       be accompanied by payment of any amount that the Company, in its sole
discretion, deems necessary to comply with any federal, state or local
withholding requirements for income and employment tax purposes. If the Optionee
fails to make such payment in a timely manner, the Company may: (i) decline to
permit exercise of the Options or (ii) withhold and set-off against compensation
and any other amounts payable to the Optionee the amount of such required
payment. Such withholding may be in the shares underlying the Options at the
sole discretion of the Company.

 

(d)       Cashless Exercise. 

 

(i)               No Effective Registration Statement. At any such time that the
shares issuable upon exercise of the Options are not registered on a
registration statement declared effective by the Securities and Exchange
Commission, the Optionee may, in its sole discretion, exercise the Options in
whole or in part and, in lieu of making the cash payment otherwise contemplated
to be made to the Company upon such exercise, elect instead to receive upon such
exercise the “Net Number” of shares of common stock determined according to the
following formula:

 

Net Number = (A x B) - (A x C)

                                           B

 

For purposes of the foregoing formula:

 

A = the total number of shares with respect to which the Options are then being
exercised. 

 

B = the closing sale price of the shares of common stock on the principal market
on which the common stock is then traded on the date immediately preceding the
date of exercise, as quoted on such exchange or market on the day of
determination and as reported on Bloomberg.com or such other source as the
Company deems reliable.

 

C = the Exercise Price then in effect for the applicable Options at the time of
such exercise. 

 

(ii)             Effective Registration Statement. At any such time that the
shares issuable upon exercise of the Options are registered on a registration
statement declared effective by the Securities and Exchange Commission, the
Optionee may, in its sole discretion, exercise the Options in whole or in part
and, in lieu of making the cash payment, utilize a broker-assisted cashless
exercise procedure in accordance with instructions to be provided by the
Company.

 

(e)        The certificate or certificates for shares of common stock as to
which the Options shall be exercised shall be registered in the name of the
person or persons exercising the Options.

 

7.       Anti-Dilution Provisions. The Options granted hereunder shall have the
anti-dilution rights set forth in Section 11 of the Plan.

 

8.       Necessity to Become Holder of Record. Neither the Optionee, the
Optionee’s estate, nor any Permitted Transferee shall have any rights as a
shareholder with respect to any shares underlying the Options until such person
shall have become the holder of record of such shares. No dividends or cash
distributions, ordinary or extraordinary, shall be provided to the holder if the
record date is prior to the date on which such person became the holder of
record thereof.

 

9.       Reservation of Right to Terminate Relationship. Nothing contained in
this Agreement shall restrict the right of the Company to terminate the
relationship of the Optionee at any time, with or without cause. The termination
of the relationship of the Optionee by the Company, regardless of the reason
therefor, shall have the results provided for in Sections 6.8 – 6.10 of the
Plan.

 

10.       Conditions to Exercise of Options. If a registration statement on Form
S-8 (or any other successor form) is not effective as to the shares of common
stock issuable upon exercise of the Options, the remainder of this Section 10 is
applicable as to federal law. In order to enable the Company to comply with the
Securities Act of 1933 (the “Securities Act”) and relevant state law, the
Company may require the Optionee, the Optionee’s estate, or any Permitted
Transferee as a condition of the exercising of the Options granted hereunder, to
give written assurance satisfactory to the Company that the shares subject to
the Options are being acquired for such person’s own account, for investment
only, with no view to the distribution of same, and that any subsequent resale
of any such shares either shall be made pursuant to a registration statement
under the Securities Act and applicable state law which has become effective and
is current with regard to the shares being sold, or shall be pursuant to an
exemption from registration under the Securities Act and applicable state law.

 

The Options are further subject to the requirement that, if at any time the
Board shall determine, in its discretion, that the listing, registration, or
qualification of the shares of common stock underlying the Options upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body, is necessary as a condition of, or
in connection with the issue or purchase of shares underlying the Options, the
Options may not be exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected.

 

11.       Sale of Shares Acquired Upon Exercise of Options. If the Optionee is
an officer (as defined by Section 16(b) of the Securities Exchange Act of 1934
(“Section 16(b)”)) or a director of the Company, any shares of the Company’s
common stock acquired pursuant to the Options cannot be sold by the Optionee
until at least six months elapse from the Grant Date except in case of death or
disability or if the grant was exempt from the short-swing profit provisions of
Section 16(b).

 

12.       Transfer. No transfer of the Options by the Optionee by will or by the
laws of descent and distribution shall be effective to bind the Company unless
the Company shall have been furnished with written notice thereof and a copy of
the letters testamentary or such other evidence as the Board may deem necessary
to establish the authority of the estate and the acceptance by the Permitted
Transferee(s) of the terms and conditions of the Options.

 

13.       Duties of the Company. The Company will at all times during the term
of the Options:

 

(a)        Reserve and keep available for issue such number of shares of its
authorized and unissued common stock as will be sufficient to satisfy the
requirements of this Agreement;

 

(b)        Pay all original issue taxes with respect to the issuance of shares
pursuant hereto and all other fees and expenses necessarily incurred by the
Company in connection therewith;

 

(c)        Use its best efforts to comply with all laws and regulations which,
in the opinion of counsel for the Company, shall be applicable thereto.

 

14.       Parties Bound by Plan. The Plan and each determination, interpretation
or other action made or taken pursuant to the provisions of the Plan shall be
final and shall be binding and conclusive for all purposes on the Company and
the Optionee and the Optionee’s respective successors in interest.

 

15.       Severability. In the event any parts of this Agreement are found to be
void, the remaining provisions of this Agreement shall nevertheless be binding
with the same effect as though the void parts were deleted.

 

16.       Arbitration. Except to the extent a party is seeking equitable relief,
any controversy, dispute or claim arising out of or relating to this Agreement,
or its interpretation, application, implementation, breach or enforcement which
the parties are unable to resolve by mutual agreement, shall be settled by
submission by either party of the controversy, claim or dispute to binding
arbitration in Maricopa County, Arizona (unless the parties agree in writing to
a different location), before a single arbitrator in accordance with the rules
of the American Arbitration Association then in effect. The decision and award
made by the arbitrator shall be final, binding and conclusive on all parties
hereto for all purposes, and judgment may be entered thereon in any court having
jurisdiction thereof.

 

17.       Benefit. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their legal representatives, successors and assigns.

 

18.       Notices and Addresses. All notices, offers, acceptance and any other
acts under this Agreement (except payment) shall be in writing and shall be
delivered to the addresses in person, by FedEx or similar receipted delivery as
follows:

 

The Optionee:                                                   at the address
on the Signature Page

 

The Company:
                                               _____________________

___________________________

___________________________

____________________________

 

with a copy to:
                                                  _______________________

____________________________

____________________________

____________________________

____________________________

 

or to such other address as either of them, by notice to the other may designate
from time to time.

 

19.       Attorney’s Fees. In the event that there is any controversy or claim
arising out of or relating to this Agreement, or to the interpretation, breach
or enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to a
reasonable attorneys’ fees, costs and expenses.

 

20.       Governing Law. This Agreement and any dispute, disagreement, or issue
of construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided herein or performance whether
sounding in contract, tort or otherwise shall be governed or interpreted
according to the laws of Nevada without regard to choice of law considerations.

 

21.       Oral Evidence. This Agreement constitutes the entire Agreement between
the parties and supersedes all prior oral and written agreements between the
parties hereto with respect to the subject matter hereof. Neither this Agreement
nor any provision hereof may be changed, waived, discharged or terminated
orally, except by a statement in writing signed by the party or parties against
which enforcement or the change, waiver discharge or termination is sought.

 

22.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.

 

23.       Section or Paragraph Headings. Section headings herein have been
inserted for reference only and shall not be deemed to limit or otherwise
affect, in any matter, or be deemed to interpret in whole or in part any of the
terms or provisions of this Agreement.

 

24.       Stop-Transfer Orders.

 

(a)       The Optionee agrees that, in order to ensure compliance with the
restrictions set forth in the Plan and this Agreement, the Company may issue
appropriate “stop transfer” instructions to its duly authorized transfer agent,
if any, and that, if the Company transfers its own securities, it may make
appropriate notations to the same effect in its own records.

 

(b)       The Company shall not be required (i) to transfer on its books any
shares of the Company’s common stock that have been sold or otherwise
transferred in violation of any of the provisions of the Plan or the Agreement
or (ii) to treat the owner of such shares of common stock or to accord the right
to vote or pay dividends to any purchaser or other Permitted Transferee to whom
such shares of common stock shall have been so transferred.

 

25.       Exclusive Jurisdiction and Venue. Any action brought by either party
against the other concerning the transactions contemplated by or arising under
this Agreement which seeks equitable relief shall be brought only in the state
or federal courts of Arizona and venue shall be in Maricopa County or
appropriate federal district and division. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.

 

 

IN WITNESS WHEREOF the parties hereto have set their hand and seals the day and
year first above written.

 

TIMEFIREVR, INC.

 

 

 

By:  ___________________________________

_________________, Chief Executive Officer

 

 

 

OPTIONEE:

 

 

 

___________________________________

_____________________ 

 

Address:

__________________________________

__________________________________

__________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTICE OF EXERCISE

 

To:      __________________________

__________________________

__________________________

Attention _________, _______________

Facsimile: (____) _____-______

 

Please be advised that I hereby elect to exercise my option to purchase shares
of ___________, pursuant to the Stock Option Agreement dated __________________.

 

Number of Shares to Be Purchased:                               _______________

 

Multiplied by: Purchase Price Per Share                         $______________

 

Total Purchase Price                                                     
$_______________

 

Please check the payment method below:

 

____ Enclosed is a check for the total purchase price above.

 

____ Wire transfer sent on _____________, 20__.

 

____ Cashless exercise

 

Please contact me as soon as possible to discuss the possible payment of
withholding taxes and any other documents we may require.

 

 

Name of Option Holder (Please Print): ________________________________

 

Address of Option Holder

 

________________________________________________________________

 

 

Telephone Number of Option Holder:        ________________________________

 

Social Security Number of Option Holder:  ________________________________

 

 

 

If the certificate is to be issued to person other than the Option Holder,
please provide the following for such person:

 

 

________________________________

(Name)

 

________________________________

(Address)

 

________________________________

 

________________________________

 

 

________________________________

(Telephone Number)

 

________________________________

(Social Security Number)

 

 

In connection with the issuance of the common stock, if the common stock may not
be immediately publicly sold, I hereby represent to the Company that I am
acquiring the common stock for my own account for investment and not with a view
to, or for resale in connection with, a distribution of the shares within the
meaning of the Securities Act of 1933 (the “Securities Act”).

 

I am______ am not ______ [please initial one] an accredited investor for at
least one of the reasons on the attached Exhibit A. If the SEC has amended the
rule defining the definition of accredited investor, the new provisions shall be
applicable. I acknowledge that as a condition to exercise the Options, the
Company may request updated information regarding the Holder’s status as an
accredited investor. My exercise of the Options shall be in compliance with the
applicable exemptions under the Securities Act and applicable state law.

 

 

 

________________________________ Dated:_________________

Signature of Option Holder

 

 

 

 

 

 

 

 

Exhibit A To Stock Option Agreement

 

For Individual Investors Only:

 

1.       A person who has an individual net worth, or a person who with his or
her spouse has a combined net worth, in excess of $1,000,000. For purposes of
calculating net worth under this paragraph (1), (i) the primary residence shall
not be included as an asset, (ii) to the extent that the indebtedness that is
secured by the primary residence is in excess of the fair market value of the
primary residence, the excess amount shall be included as a liability, and (iii)
if the amount of outstanding indebtedness that is secured by the primary
residence exceeds the amount outstanding 60 days prior to exercising the stock
options, other than as a result of the acquisition of the primary residence, the
amount of such excess shall be included as a liability.

 

2a.       A person who had individual income (exclusive of any income
attributable to the person’s spouse) of more than who has $200,000 in each of
the two most recently completed years and who reasonably expects to have an
individual income in excess of $200,000 this year.

 

2b.       Alternatively, a person, who with his or her spouse, has joint income
in excess of $300,000 in each applicable year.

 

3.       A director or executive officer of the Company.

 

Other Investors:

4.       Any bank as defined in Section 3(a)(2) of the Securities Act of 1933
(“Securities Act”) whether acting in its individual or fiduciary capacity; any
broker or dealer registered pursuant to section 15 of the Securities Exchange
Act of 1934; insurance company as defined in Section 2(13) of the Securities
Act; investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act; Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958; any
plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
employee benefit plan within the meaning of Title I of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company, or registered investment
advisor, or if the employee benefit plan has total assets in excess of
$5,000,000, or if a self-directed plan, with investment decisions made solely by
persons that are accredited investors.

 

5.       A private business development company as defined in Section 202(a)(22)
of the Investment Advisors Act of 1940.

 

6.       An organization described in Section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000.

 

7.       A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) of the Securities
Act.

 

8.       An entity in which all of the equity owners are accredited investors.

 

 

